DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-3, 5-13 are allowed over the prior art of record.

The closest prior art of record is US 2020/0180618, (hereinafter Ohmura), US 2018/0178802, (hereinafter Miyata), JP 2015230679A (“Nemoto”), US 2020/0225669 (“Silva”).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see page 9, filed 02/18/2022, with respect to the claims have been fully considered and are persuasive.  

The primary prior art reference Ohmura discloses an invention that provides a vehicle control device capable of suppressing lane departure during obstacle avoidance, even in the situation where a border line of a traveling lane is undetectable. Ohmura discloses a vehicle control device for setting a target traveling course in a lane along which a vehicle is traveling, wherein: the target traveling course includes sets of a target position and a target vehicle speed; and the vehicle control device is configured to, when there is an obstacle in the lane, execute traveling course correction processing of setting, between the obstacle and the vehicle, a speed 

The next prior art reference Miyata discloses an invention to provide a driving assistance apparatus having a function of assisting traveling of a host vehicle for changing a lane from a host lane that is a lane in which the host vehicle is traveling, to an adjacent target lane that is a lane adjacent to the host lane. Miyata discloses inter-vehicle conditions with respect to surrounding vehicles and discloses identifying other vehicles from six regions divided from a region around the host vehicle. However, Miyata does not explicitly disclose wherein the processor recognizes a first shielded area shielded by a preceding vehicle traveling in front of the host vehicle and a second shielded area shielded by a following vehicle traveling behind the host vehicle in a first lane in which the host vehicle is traveling, and the processor executes the route 

The next prior art reference Nemoto discloses an invention that provides calculating a travel margin indicating the degree of freedom of travel of a host vehicle relative to another vehicle, such as a margin for changing lanes, based on a travel path and other vehicles around the host vehicle. A fourth travel margin calculation unit calculates the ratio of the total value of the blind spot area by the other vehicle to the area of the evaluation determination section as the travel margin. A fourth travel allowance calculation is performed by taking into consideration the position of the other vehicle relative to the host vehicle and the position of the other vehicle on the travel path, and taking into account the possibility of a small car or motorcycle jumping out from the blind spot. However, Nemoto does not explicitly disclose wherein the processor recognizes a first shielded area shielded by a preceding vehicle traveling in front of the host vehicle and a second shielded area shielded by a following vehicle traveling behind the host vehicle in a first lane in which the host vehicle is traveling, and the processor executes the route change in the second driving state when the first shielded area and the second shielded area are less than a predetermined area.

The next prior art reference Silva discloses an invention that provides controlling an autonomous vehicles based on predicted occluded areas in an environment. Silva discloses that an occlusion score may be based on attributes associated with the predicted occluded region, such as one or more of a combination of a percentage of the environment that is occluded by object A-object N, a visibility distance relative to object A-object N (e.g., how close or far the object is from the vehicle), whether the occluded region obstructs a region of importance for the 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control apparatus comprising: 
a processor that executes instructions to: 
recognize a surrounding environment of a host vehicle; and 
control one or both of a speed and steering of the host vehicle on the basis of a recognition result to perform driving control, 
wherein the processor performs the driving control in at least any of a first driving state and a second driving state, 
wherein the second driving state has a higher rate of automation or fewer tasks requested for an occupant of the host vehicle than the first driving state, 

wherein the processor recognizes a first shielded area shielded by a preceding vehicle traveling in front of the host vehicle and a second shielded area shielded by a following vehicle traveling behind the host vehicle in a first lane in which the host vehicle is traveling, and 
the processor executes the route change in the second driving state when the first shielded area and the second shielded area are less than a predetermined area.

Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control method, using an on-board computer, comprising: 
recognizing a surrounding environment of a host vehicle; 
controlling one or both of a speed and steering of the host vehicle on the basis of a recognition result to perform driving control; 
performing the driving control in at least any of a first driving state and a second driving state; 
recognizing a first shielded area shielded by a preceding vehicle traveling in front of the host vehicle and a second shielded area shielded by a following vehicle traveling behind the host vehicle in a first lane in which the host vehicle is traveling; and 
executing the route change in the second driving state when the first shielded area and the second shielded area are less than a predetermined area, 
wherein the second driving state has a higher rate of automation or fewer tasks requested for an occupant of the host vehicle than the first driving state, 


Regarding Claim 13, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A computer-readable non-transitory storage medium storing a program causing an on-board computer to: 
recognize a surrounding environment of a host vehicle; 
control one or both of a speed and steering of the host vehicle on the basis of a recognition result to perform driving control; 
perform the driving control in at least any of a first driving state and a second driving state; 
recognize a first shielded area shielded by a preceding vehicle traveling in front of the host vehicle and a second shielded area shielded by a following vehicle traveling behind the host vehicle in a first lane in which the host vehicle is traveling; and 
execute the route change in the second driving state when the first shielded area and the second shielded area are less than a predetermined area, 
wherein the second driving state has a higher rate of automation or fewer tasks requested for an occupant of the host vehicle than the first driving state, 
wherein an operation environment, in which route change of the host vehicle in the second driving state, is executed is limited as compared to a case of the first driving state.

Claims 2-3, 5-11 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668